        Case: 1:19-mj-09281-WHB Doc #: 1-1 Filed: 10/30/19 1 of 8. PageID #: 2

                                                                 1:19 MJ 9281

                                           AFFIDAVIT


Your Affiant, Adam T. Lane, deposes and states:


   1.    Your Affiant is a Special Agent with the Bureau of Alcohol, Tobacco, Firearms and

        Explosives (“ATF”), United States Department of Justice, and has been so employed

        since August of 2018. Prior to employment in law enforcement your affiant received a

        Bachelor of Arts in Criminal Justice and a Master of Business Administration from

        Lindenwood University in St. Charles, Missouri. Prior to becoming a Special Agent with

        ATF, your Affiant was a Special Agent and Trainee with the United States Secret Service

        from October 2017 through August 2018. Your affiant was also a St. Louis County Police

        Officer from December 2007 to October 2017 serving in the Divisions on Patrol and

        Special Operations. Your Affiant has completed the St. Louis County and Municipal

        Police Academy, the Federal Criminal Investigator Training Program, the United States

        Secret Service Special Agent Basic Training Academy in Beltsville Maryland, and the

        ATF Special Agent Basic Training at the Federal Law Enforcement Training Center in

        Glynco, Georgia. In addition to the firearms, arson, and explosives related training

        received in these courses, your Affiant has also conducted and participated in numerous

        investigations involving firearms, firearms trafficking, and the straw purchase of

        firearms.


   2. Title 18 U.S.C. §§ 2 and 922(a)(6), make it unlawful for any person to aid and abet

        another to make a false or fictitious statement to a Federal Licensed Firearms dealer,

        which is intended and likely to deceive the licensed dealer, and the fact is material to the

        lawfulness of the acquisition of a firearm.
  Case: 1:19-mj-09281-WHB Doc #: 1-1 Filed: 10/30/19 2 of 8. PageID #: 3



                                     PROBABLE CAUSE

                     September 7, 2018 – 5907 State Road, Parma, Ohio

3. On September 7, 2018, Teron DIXON completed an ATF Form 4473 (Firearms

   Transaction Record) stating that he was the actual purchaser of the firearm. Specifically,

   DIXON answered “Yes” to the question, “Are you the actual transferee/buyer of the

   firearm(s) listed on this form? Warning: You are not the actual buyer if you are acquiring

   the firearm(s) on behalf of another person. If you are not the actual buyer, the dealer

   cannot transfer the firearm(s) to you.” DIXON purchased a Glock Semi-Automatic Pistol,

   Model 19, 9mm, bearing a serial number of BFMN606, from On Target Firearms LLC

   (FFL# 4-34-03553). ATF and USSS Special Agents later interviewed DIXON about the

   purchase of the above listed firearm. DIXON stated that he and MASSEY JR responded

   to On Target Firearms LLC in Parma Ohio. DIXON stated MASSEY JR provided him

   with credit cards to purchase the firearm. DIXON completed the purchase and provided

   the firearm to MASSEY JR. DIXON stated he purchased the firearm for MASSEY JR

   because he (MASSEY JR) could not obtain it legally. At the time of the

   purchase/transaction MASSEY JR was under indictment for Theft, a felony of the 4th

   degree, in Cuyahoga County (CR-17-623727-A) and Theft, a felony of the 5th degree, in

   Portage County (2018CR00641).


                    November 23, 2018 – 5907 State Road, Parma, Ohio


4. On November 23, 2018, Teron DIXON completed an ATF Form 4473 (Firearms

   Transaction Record) stating that he was the actual purchaser of the firearm. Specifically,

   DIXON answered “Yes” to the question, “Are you the actual transferee/buyer of the

   firearm(s) listed on this form? Warning: You are not the actual buyer if you are acquiring

                                            2
  Case: 1:19-mj-09281-WHB Doc #: 1-1 Filed: 10/30/19 3 of 8. PageID #: 4



   the firearm(s) on behalf of another person. If you are not the actual buyer, the dealer

   cannot transfer the firearm(s) to you.” DIXON attempted to purchase a Glock Semi-

   Automatic Pistol, Model 19, 9mm, bearing a serial number of BGUP849, from On Target

   Firearms LLC (FFL# 4-34-03553). A delayed response was received from the National

   Instant Criminal Background Check (NICS). On November 27, 2018, a proceed response

   was received by the FFL from the NICS Branch advising that the firearm could be

   transferred. On December 1, 2018, the above firearm was purchased and transferred to

   DIXON. ATF and USSS Special Agents later interviewed DIXON about the purchase of

   the above listed firearm. DIXON stated that he and MASSEY JR responded to On Target

   Firearms LLC in Parma Ohio. DIXON stated MASSEY JR provided him with credit

   cardV to purchase the firearm. Upon completing the purchase DIXON provided the

   firearm to MASSEY JR. At the time of the purchase/transaction MASSEY JR was under

   indictment for a Theft, a felony of the 5th degree, in Portage County (2018CR00641).

   Cellular site location data revealed MASSEY JR and DIXON were in the same

   geographical location at/around the time of the transaction.



                 December 10, 2018 – 1267 West Bagley Road, Berea, Ohio

5. On December 10, 2018, Teron DIXON completed an ATF Form 4473 (Firearms

   Transaction Record) stating that he was the actual purchaser of the firearm. Specifically,

   DIXON answered “Yes” to the question, “Are you the actual transferee/buyer of the

   firearm(s) listed on this form? Warning: You are not the actual buyer if you are acquiring

   the firearm(s) on behalf of another person. If you are not the actual buyer, the dealer

   cannot transfer the firearm(s) to you.” DIXON purchased a Glock Semi-Automatic Pistol,



                                            3
  Case: 1:19-mj-09281-WHB Doc #: 1-1 Filed: 10/30/19 4 of 8. PageID #: 5



   Model 19, 9mm, bearing a serial number of BHXC780, from Select Fire Training Center

   LLC (FFL# 4-34-035-01-1K-03897). On December 14, 2018, this firearm was recovered

   in the possession of Deshawn MASSEY JR during a traffic stop in Parma, Ohio. ATF

   Special Agents later interviewed DIXON about the purchase and recovery of the above

   listed firearm. DIXON stated that on December 10, 2018, MASSEY JR drove him to FFL

   Select Fire Training Center in MASSEY JR’s vehicle. DIXON stated MASSEY stayed in

   the car while he (DIXON) went inside the gun store. DIXON stated MASSEY provided

   him with credit cards to facilitate the purchase. DIXON stated MASSEY JR told him to

   purchase the Glock 19x Model. DIXON stated after the purchase he gave the firearm to

   MASSEY JR. DIXON stated MASSEY JR advised him that he (MASSEY JR) could not

   purchase the firearm due to having a criminal case (under indictment). At the time of the

   purchase/transaction MASSEY JR was under indictment for Theft, a felony of the 5th

   degree, in Portage County (2018CR00641). Cellular site location data revealed MASSEY

   JR and DIXON were in the same geographical location at/around the time of the

   transaction.


                    December 11, 2018 – 5907 State Road, Parma, Ohio


6. On December 11, 2019, Teron DIXON completed an ATF Form 4473 (Firearms

   Transaction Record) stating that he was the actual purchaser of the firearm. Specifically,

   DIXON answered “Yes” to the question, “Are you the actual transferee/buyer of the

   firearm(s) listed on this form? Warning: You are not the actual buyer if you are acquiring

   the firearm(s) on behalf of another person. If you are not the actual buyer, the dealer

   cannot transfer the firearm(s) to you.” DIXON attempted to purchase a Glock Semi-

   Automatic Pistol, Model 19, 9mm, bearing a serial number of BHUK936 and a Smith and

                                            4
Case: 1:19-mj-09281-WHB Doc #: 1-1 Filed: 10/30/19 5 of 8. PageID #: 6



Wesson Semi-Automatic Pistol, Model SD9VE, bearing a serial number of FBD0898,

from On Target Firearms LLC (FFL# 4-34-03553). ATF and USSS Special Agents later

interviewed DIXON about the purchase/attempted purchase of the above listed firearms.

DIXON stated that he and MASSEY JR responded to On Target Firearms LLC in Parma

Ohio. DIXON stated MASSEY JR provided him with credit cards to purchase the

firearms. DIXON stated he attempted to purchase the Glock firearm for MASSEY JR and

the Smith and Wesson Firearm for himself. DIXON stated when attempting to purchase

the firearms the credit card(s) were declined for the purchase of the Glock and it was not

transferred to him. DIXON stated the credit card(s) were accepted for the purchase of the

Smith and Wesson and it was transferred to him. This firearm was later relinquished to

ATF from the possession of DIXON. ATF Special Agents later interviewed FFL Daniel

Jambor about the purchase as he (Jambor) was the seller of the firearm. Jambor stated he

remembered the incident. Jambor stated that DIXON had attempted to pay with multiple

credit cards. Jambor stated the credit cards worked for the purchase of the Smith and

Wesson, however, were declined for the purchase of the Glock. Jambor stated only the

Smith and Wesson was transferred to DIXON. Jambor stated he remembered the incident

because he was suspicious when DIXON attempted to pay for the firearms because he

(DIXON) used three or four credit cards. Jambor further stated that he observed DIXON

arrive in a Porsche Cayenne, which was a noticeable automobile. Jambor stated he

observed the driver to be Deshawn MASSEY, which Jambor knew by name. SA Lane

asked Jambor how he knew MASSEY. Jambor stated MASSEY had previously bought a

firearm from the store and was a member of a rap group. Jambor stated that he took a

photo of DIXON with his cell phone during the transaction because he was suspicious



                                         5
  Case: 1:19-mj-09281-WHB Doc #: 1-1 Filed: 10/30/19 6 of 8. PageID #: 7



   that there could be potential credit card fraud. Jambor sent the photo to SA Lane. At the

   time of the purchase/transaction, MASSEY JR was under indictment for Theft, a felony

   of the 5th degree, in Portage County (2018CR00641). Cellular site location data revealed

   MASSEY JR and DIXON were in the same geographical location at/around the time of

   the transaction.

                 December 18, 2018 – 1267 West Bagley Road, Berea, Ohio

7. On December 18, 2018, Teron DIXON completed an ATF Form 4473 (Firearms

   Transaction Record) stating that he was the actual purchaser of the firearm. Specifically,

   DIXON answered “Yes” to the question, “Are you the actual transferee/buyer of the

   firearm(s) listed on this form? Warning: You are not the actual buyer if you are acquiring

   the firearm(s) on behalf of another person. If you are not the actual buyer, the dealer

   cannot transfer the firearm(s) to you.” DIXON purchased a Glock Semi-Automatic Pistol,

   Model 45, 9mm, bearing a serial number of BKDY848, from Select Fire Training Center

   LLC (FFL# 4-34-035-01-1K-03897). ATF and USSS Special Agents later interviewed

   DIXON about the purchase of the above listed firearm. DIXON stated that he and

   MASSEY JR responded to On Target Firearms LLC in Parma Ohio. DIXON stated

   MASSEY JR provided him with credit cards to purchase the firearm. DIXON completed

   the purchase and provided the firearm to MASSEY JR. This firearm was subsequently

   recovered by the Beachwood Ohio Police Department from MASSEY JR’s vehicle

   during his arrest on February 16, 2018. Cellular site location data revealed MASSEY JR

   and DIXON were in the same geographical location at/around the time of the transaction.




                                            6
  Case: 1:19-mj-09281-WHB Doc #: 1-1 Filed: 10/30/19 7 of 8. PageID #: 8



                   January 5, 2019 – 1267 West Bagley Road, Berea, Ohio

8. On January 5, 2019, Teron DIXON completed an ATF Form 4473 (Firearms Transaction

   Record) stating that he was the actual purchaser of the firearm. Specifically, DIXON

   answered “Yes” to the question, “Are you the actual transferee/buyer of the firearm(s)

   listed on this form? Warning: You are not the actual buyer if you are acquiring the

   firearm(s) on behalf of another person. If you are not the actual buyer, the dealer cannot

   transfer the firearm(s) to you. “DIXON attempted to purchase a Glock Semi-Automatic

   Pistol, Model 19, 9mm, bearing a serial number of BHXC793, from Select Fire Training

   Center LLC (FFL# 4-34-035-01-1K-03897). DIXON attempted to purchase the firearm

   using multiple credit cards. A delayed response was received from National Instant

   Criminal Background Check (NICS). On January 12, 2019, a proceed response was

   received by the FFL advising the firearm could be transferred. DIXON never responded

   back to the FFL to complete the purchase. ATF and USSS Special Agents later

   interviewed DIXON about the attempted purchase of the above listed firearm. DIXON

   stated that he and MASSEY JR responded to Select Fire Training Center in Berea Ohio.

   DIXON stated MASSEY JR provided him with credit cards to purchase the firearm.

   DIXON stated the credit cards provided by MASSEY JR to facilitate the purchase were

   declined.

                                  D. CONCLUSION

9. Based upon the above listed facts and circumstances, your Affiant believes and asserts

   that there is probable cause to believe on September 7, 2018, November 23, 2018,

   December 10, 2018, December 11, 2018, December 18, 2018, and January 5, 2019,

   DESHAWN MASSEY JR did knowingly Aid and Abet Another in Making a False



                                            7
      Case: 1:19-mj-09281-WHB Doc #: 1-1 Filed: 10/30/19 8 of 8. PageID #: 9



       Statement in the Acquisition of a Firearm, Title 18, United States Code, Sections

       922(a)(6).

   10. The above violation was committed in the Northern District of Ohio, Eastern Division.

       Your Affiant requests that an arrest warrants be issued for DESHAWN MASSEY.




                                                    Adam Lane, Special Agent
                                                    Bureau of Alcohol, Tobacco, Firearms and
                                                    Explosives




Sworn to via telephone after submission by reliable electronic means. Pursuant to Fed. R. Crim.
P. 4.1 and 41(d)(3) on this 30th day of October, 2019


                                                    _______________________________
                                                    ___________________  _ ______
                                                                                ______
                                                                                    ___
                                                    Honorable William H.H. Baughman,
                                                                           Baugghm
                                                                                 hman, Jr.
                                                    United States Magistrate Judge
                                                    Northern District of Ohio
                                                    Eastern Division




                                               8
